 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 1 of 10 - Page ID # 566




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MILLARD GUTTER COMPANY, a
Corporation d/b/a MILLARD
ROOFING AND GUTTER,

                   Plaintiff,                           8:18-CV-527

vs.
                                              MEMORANDUM AND ORDER
CONTINENTAL CASUALTY
COMPANY, a/k/a CNA or d/b/a
CONTINENTAL INSURANCE, and
NATIONAL FIRE INSURANCE
COMPANY OF HARTFORD,

                   Defendants.


      The plaintiff, Millard Gutter Company, alleges in its amended complaint
that the defendants, Continental Casualty Company and National Fire
Insurance Company, breached insurance policies with two of their insureds
regarding hail damage claims. The defendants move for summary judgment.
Filing 35. The Court will grant the defendants' motion and dismiss the
plaintiff's amended complaint.


                         I. STANDARD OF REVIEW
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). On a motion for
summary judgment, facts must be viewed in the light most favorable to the
nonmoving party only if there is a genuine dispute as to those facts. Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). Credibility
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 2 of 10 - Page ID # 567




determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the evidence are jury functions, not those of a judge. Id. But
the nonmovant must do more than simply show that there is some
metaphysical doubt as to the material facts. Id. In order to show that disputed
facts are material, the party opposing summary judgment must cite to the
relevant substantive law in identifying facts that might affect the outcome of
the suit. Quinn v. St. Louis County, 653 F.3d 745, 751 (8th Cir. 2011). The mere
existence of a scintilla of evidence in support of the nonmovant's position will
be insufficient; there must be evidence on which the jury could conceivably find
for the nonmovant. Barber v. C1 Truck Driver Training, LLC, 656 F.3d 782,
791-92 (8th Cir. 2011). Where the record taken as a whole could not lead a
rational trier of fact to find for the nonmoving party, there is no genuine issue
for trial. Torgerson, 643 F.3d at 1042.


                              II. BACKGROUND
        The plaintiff's complaint concerns the defendants' conduct in adjusting
and paying two claims for hail damage. The first claim concerns Midwest
Screw Products (MSP), regarding damage to its building in Omaha, Nebraska,
during an April 9, 2013, hailstorm. Filing 37-1 at 1. Brian Oddo, MSP's
employee and a corporate officer, was approached by the plaintiff's
representative who offered to inspect MSP's building for hail damage. When
damage was found, Oddo submitted a claim to MSP's insurer, defendant
National Fire. At some point, James Eggers, the plaintiff's general manager,
presented MSP with a form document titled "Authorization to Proceed," which
was signed by Eggers and Chuck Oddo on behalf of MSP. Filing 37-2; filing 41
at 9.
        The Authorization allowed the plaintiff to proceed with the hail damage
repair work on MSP's building, and authorized the plaintiff to "negotiate
                                          2
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 3 of 10 - Page ID # 568




approval for payment or reimbursement of expenses associated with any
necessary repair work with [MSP's] insurer." Id. The Authorization also
assigned to the plaintiff, the "right and power to make demand upon any
potentially liable insurance company for payment," subject to MSP's obligation
to pay its deductible. An acknowledgment clause provided that MSP recognized
that the agreement did not discharge MSP from its liability for the plaintiff's
services, but that MSP would be entitled to a credit for payments made by an
insurer. Finally, the agreement provided that MSP authorized its insurer to
make payment directly to the plaintiff, or to name the plaintiff as a joint payee
on any payment. Eggers transmitted a copy of the Authorization to
"CNA/Hartford Fire" and was then contacted by an adjuster authorized to
handle MSP's hail damage claim. Filing 41 at 9.
      At   some     point,   Brian   Oddo   for   MSP,   National   Fire's   claim
representative, and the plaintiff's representative (perhaps Eggers), met to
resolve divergent views on the scope of damage to MSP's building. Filing 37-1
at 2. Eggers claims that there was never an agreed "scope of loss" and that
National Fire refused to approve additional work that the plaintiff believed
was necessary to fully repair the storm damage. Filing 41 at 10. Oddo, however,
believes that there was an agreement as to the scope of damage, and the
agreement included the plaintiff. Filing 37-1 at 2. According to Oddo, some
damaged items were to be repaired, while other items were to be replaced.
Ultimately, National Fire agreed to pay for the losses within what Oddo
believed was the agreed-upon scope of loss, and the plaintiff made the agreed-
upon repairs. Id.
      National Fire issued claim payments directly to MSP, and MSP would
then issue payments to the plaintiff. Filing 37-1 at 2-3. According to Oddo,
National Fire paid all amounts due under the agreed-upon scope of loss, and


                                        3
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 4 of 10 - Page ID # 569




MSP paid the plaintiff for all of the work it actually performed. Filing 37-1 at
3. Further, Oddo represents that the plaintiff cashed all of the checks issued
by MSP, and has never notified MSP that there is damage that still needs to
be repaired, or payments that are due and owing.
      The second claim concerns Dr. David Schroeder's building in Norfolk,
Nebraska, which sustained damage in a hailstorm on June 3, 2014. Schroeder's
property was insured by defendant Continental Casualty. Filing 37-4 at 1.
Schroeder contacted the plaintiff, and met with Eggers on June 5. Filing 41 at
4. Eggers reported observing obvious and substantial damage to Schroeder's
building that required repair. Eggers presented Schroeder with the plaintiff's
"Authorization to Proceed" standard form (identical to the form presented to
Oddo) and explained its terms. Schroeder agreed to the terms and signed the
Authorization that same day, June 5. Filing 37-5; filing 41 at 5. Eggers
transmitted a copy of the Authorization to CNA/Hartford Fire, and was then
contacted by an adjuster. Filing 41 at 5.
      Eggers claims that Continental Casualty refused to authorize and
approve all repairs that he believed were necessary to correct the storm
damage. Eggers also claims that there was never an agreement with
Continental Casualty regarding the scope of repairs, and that Continental
Casualty indicated it would not pay for any work that was not approve. Filing
41 at 6. Schroeder, however, reports meeting with the plaintiff's representative
and Continental Casualty's representative, and coming to an agreement on the
scope of the loss and damage—agreeing that some items would be repaired,
and others would be replaced. Filing 37-4. Like Oddo, Schroeder reports that
Continental Casualty paid for all agreed-upon repairs. Continental issued
payments directly to Schroeder, and then Schroeder issued payment to the
plaintiff. Id. Schroeder represents that he paid the plaintiff for all work


                                       4
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 5 of 10 - Page ID # 570




actually performed, that the plaintiff cashed all of his payment checks, and
that the plaintiff has never made a claim to him that a payment was due and
owing. Id.
                               III. DISCUSSION
                  FAILURE TO PAY BENEFITS DUE AND OWING
      The plaintiff alleged that the defendants breached their insurance
policies in two regards. First, the plaintiff alleged that the defendants failed to
pay "all benefits due and owing under the policies." Filing 21 at 4. It appears
that the factual basis underlying this allegation is two-fold. Eggers, in his
affidavit, reports that the plaintiff's damages claim concerns work it would
have performed had the defendants not breached their obligations and refused
to approve and authorize all work. Filing 41 at 9-10. As the Court understands
it, the defendants' refusal to approve and authorize all work the plaintiff
believed was necessary is one of the predicates for the allegation that all
benefits due and owing under the policies were not paid.
      The plaintiff argues that an insured's post-loss claim for repair of storm
damage arising pursuant to an insurance policy is assignable. Filing 40 at 7-
14. That basic proposition is not in dispute. A post-loss assignment of insurance
proceeds is customary in the roofing and gutter repair industry, and valid
under Nebraska law. Millard Gutter Co. v. Farm Bureau Prop. & Cas. Co., 889
N.W.2d 596, 604-05 (Neb. 2016). But here, the plaintiff's argument goes a
bridge too far. The plaintiff argues that it was assigned control of the claim
itself, not just a right to receive the proceeds of the claim, and had the
unilateral right to determine the insured's scope of loss.
      A plain reading of the Authorization text does not support the plaintiff's
argument. The Authorization provided that the plaintiff was only assigned the
"right and power to make demand upon any potentially liable insurance


                                        5
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 6 of 10 - Page ID # 571




company for payment." See filing 37-2. The Authorization also allowed the
plaintiff to "negotiate approval for payment or reimbursement of expenses"
with the assignee's insurance company, but that language does not give rise to
an assignment of the right to control the claim itself and unilaterally determine
the scope of the insured/assignor's loss.
      The plaintiff has not directed the Court to relevant statutory authority
or case law that supports its sweeping proposition that the entirety of a post-
loss insurance claim is assignable. There is a clear distinction between the
assignment of a claim and the assignment of the proceeds of a claim. The
assignment of a claim cedes control of the claim to the assignee and promotes
champerty, but assignment of the proceeds of a claim does not cede control and
there is little reason it should not be valid. Mutual of Omaha Bank v.
Kassebaum, 814 N.W.2d 731, 736 (Neb. 2012).
      Nothing in the record indicates that either insured gave up control of
their hail damage claims. They assigned only the right to the proceeds of their
claims. The plaintiff does not contradict Oddo or Schroeder's representations
that they agreed with their respective insurer as to the scope of their loss.
Whether Eggers also agreed is immaterial. Simply put, the scope of loss wasn't
Eggers' call because control of the claim was never assigned—only a right to
the proceeds of the claim.
      The second ground for the defendant's alleged breach comes from Eggers'
bare assertion in his affidavit that the plaintiff "was never paid in full for all
work actually performed." Filing 41 at 8. However, the plaintiff has not
adduced any evidence beyond Eggers' bare assertion to support a finding that
the plaintiff has not been fully paid for the work actually performed. The
plaintiff, or Eggers, has not, for instance, identified work the plaintiff
performed that has not been paid in full, produced past due billings or notice


                                        6
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 7 of 10 - Page ID # 572




of an account balance that is past due, or indicated in any way an amount that
remains due and owing. Further, the Court is unable to find any evidence in
the record suggesting that the plaintiff has not been paid in full for the work
actually performed on both jobs. Here, the plaintiff is the nonmovant, and the
burden is on the defendant, as the movant, to show an entitlement to judgment
as a matter of law. See Fed. R. Civ. P. 56(a). But still, there must be something
more than the mere existence of a scintilla of evidence in support of the
nonmovant's position. Barber, 656 F.3d at 791-92. At best, Eggers' assertion
may cast some metaphysical doubt as to whether the plaintiff was paid in full
for all work actually performed, but that doubt is insufficient as a matter of
law given the complete absence of evidence supporting the plaintiff's assertion.
No rational trier of fact could find in the plaintiff's favor. Torgerson, 643 F.3d
at 1042.
      In contrast, the defendant adduced evidence in support of its position
that the plaintiff was paid in full. The defendant provided affidavits from both
insureds—Oddo for MSP and Schroeder for himself—who testified that the
plaintiff was paid in full for the work actually performed, that they have never
received notice from the plaintiff about an amount still due and owing, and
that they considered their hail damage claims to be completed. Filing 37-1 at
3; filing 37-4. Further, the Authorizations Oddo and Schroeder signed required
them to acknowledge that the assignment did not discharge their liability for
payment of the contractor's services. Filing 37-2. Knowing that the liability for
all repairs was ultimately theirs, it is implausible to think that Oddo or
Schroeder, the defendants' insureds and the plaintiff's assignors, would state
under oath that they considered their hail damage claims to be completed, if
there were still necessary repairs to be made, or if the plaintiff had not been
fully compensated for the repairs actually made. The Court finds that no


                                        7
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 8 of 10 - Page ID # 573




rational trier of fact could find in the plaintiff's favor, and the defendants have
not breached their insurance policies by failing to pay all benefits due and
owing under their insureds’ policies. See Torgerson, 643 F.3d at 1042.
                    FAILURE TO DIRECTLY REMIT PAYMENT
      The plaintiff's second claimed policy breach concerns the defendants'
failure to remit payments directly to the plaintiff for the work actually
performed. The plaintiff alleges that the failure to make all payments directly
to the plaintiff is unlawful and contrary to the terms of the assignment, and
that failure to include the plaintiff on "any undisputed funds paid to the
insureds constitutes a breach of contract." Filing 21 at 5. In support, the
plaintiff argues that because the defendants issued payment directly to its
insureds first, and then relied on their insureds to reimburse the plaintiff, the
payments were unduly delayed and accrued interest. Filing 40 at 15.
      The plaintiff, however, has not provided an evidentiary basis for this
Court to determine whether any payment was delayed. There is no evidence
regarding when the plaintiff performed work and was entitled to payment,
when or who the plaintiff submitted invoices to, or when the insurer made
payments to its insureds. There are no past due notices in evidence, no letters
requesting or demanding payment, and nothing notifying the defendants or its
insureds that interest would be due on any outstanding balances.
      Further, the plaintiff's Authorization does not specifically assign
payment of all monies directly to the plaintiff. The assignment gives the
plaintiff "the right and power to make demand upon any potentially liable
insurance company for payment." But also, the Authorization provides that the
assignor only authorizes the defendants to make payment directly to the
plaintiff, or include the plaintiff as a joint payee on any payment. Filing 37-2.
Whether the language in this assignment is sufficient to compel the defendants


                                        8
 8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 9 of 10 - Page ID # 574




to make direct payment to the plaintiff need not be decided. The actual
evidence in the record shows that the plaintiff was paid by its customers, the
defendants' insureds, for all work actually performed. The defendants may
have put themselves at risk by first routing payment to their insureds and
expecting the insureds to then reimburse the plaintiff. But being at risk is far
different from suffering actual damages.
      The Court finds that the record taken as a whole could not lead a rational
trier of fact to find that the defendants breached their insurance policies, or
that the plaintiff suffered any damages from the defendants' decision to route
payments through their insureds. Torgerson, 643 F.3d at 1042. The Court finds
that there are no genuine issues for trial, and that the defendants are entitled
to judgment as a matter of law.


                            III.   CONCLUSION
      The Court concludes that there is insufficient evidence upon which a jury
could conceivably find for the plaintiff on any of its claims. Accordingly, the
Court finds that the defendants' motion for summary judgment should be
granted regarding all claims in the plaintiff's amended complaint.


      IT IS ORDERED:

      1.    Defendants' motion for summary judgment (filing 35) is
            granted.


      2.    Plaintiff's amended complaint (filing 21) is dismissed.


      3.    Defendants’ motion to strike Eggers’ affidavit (filing 44) is
            denied.


                                       9
8:18-cv-00527-JMG-SMB Doc # 50 Filed: 07/23/20 Page 10 of 10 - Page ID # 575




    4.    A separate judgment will be entered.


    Dated this 23rd day of July, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                    10
